DETAILED ACTION

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2 and 7-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Braunstein et al. (U.S. Patent Application Publication 2013/0304331).
	Braunstein discloses a grading machine (10) having a body (Figure 1, for example) and a grading blade (30) connected thereto by a drawbar (32).  There is a sideshift cylinder (53) and rod.  There is a user interface (paragraph 25, for example) and a control system (94) configured to receive input therefrom to extend or retract the sideshift cylinder to one of a plurality of positions based on the input (Figure 5, for example). 
Recitations of Braunstein (claim 6, for example) are deemed to meet recitations of claim 2, since the measurement would be based upon blade position.
Regarding claims 7 and 8, Braunstein discloses left and right side shifting.
Regarding claim 9, because the cylinders are hydraulically controlled, a flow control is inherent for proper operation.
Braunstein optionally includes a touch screen.
Braunstein is operated in the manner claimed.  Note there is a user override.


Claim Rejections - 35 USC § 103

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3-6 and 11-20 are rejected under 35 U.S.C. 103 as being unpatentable over Braunstein et al. (U.S. Patent Application Publication 2013/0304331), as applied above.
Regarding claim 3, Braunstein optionally includes a displacement sensor (106) on actuating cylinders (64, 66) and leaves blade position sensors (110) to one skilled in the art.  It would have been obvious to one of ordinary skill at the time of the invention to have used the sensors as claimed since these are known and Braunstein teaches that they are useable with the machine.
Regarding claims 4 and 5, Braunstein leaves much of the structural configuration to one skilled in the art.  The examiner takes Official notice that the claimed configurations are known.  It would have been obvious to one of ordinary skill at the time of the invention to have used any known configuration, including that as claimed, in order to obtain a grading machine capable of performing its intended tasks.
Braunstein is deemed to meet the recitations of claim 6.  Further, it would have been obvious to one of ordinary skill at the time of the invention to have configured the controller in the manner claimed in order to operate in the manner disclosed by Braunstein.
The process claims are deemed to be met.  Further, it would have been obvious to one of ordinary skill at the time of the invention to have operated the grading machine in the manner claimed in order to work a substrate in a desired manner.

Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Will can be reached on 571272-6998.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


GARY S. HARTMANN
Primary Examiner
Art Unit 3671

/GARY S HARTMANN/Primary Examiner, Art Unit 3671